DETAILED ACTION

Response to Amendment
Claims 1-7 are pending in the application.  New grounds of rejection have been added as a result of the amendment to the claims submitted 3/4/2021.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant Admitted Prior Art (hereinafter “AAPA”, which is Figs 2-4, 18A-B, 20A-B and [0001]-[0011] of the instant specification) in view of Matthias et al. (US 2012/0082885).

Regarding claim 1, AAPA discloses in Figs 2-4, 18A-B, 20A-B, a battery terminal (ref 100) comprising: a pair of upper legs (refs 102a, 104a) and a pair of lower legs (refs 102b, 104b), the upper legs (refs 102a, 104a) forming a first tulip (ref 106a) at a distal end (Figs 3-4) and the lower legs (refs 102b, 104b) forming a second tulip (ref 106b) at the distal end (Figs 3-4), the first tulip (ref 106a) configured to engage, mate in a mating direction and contact (Figs 3-4) a device contact (ref 18) at a first plane (top of ref 18 at ref 108 in Fig 4) of contact (ref 18) and the second tulip (ref 106b) configured to engage, mate in the mating direction, and contact (Figs 3-4) the device terminal (ref 18) at a second plane of contact (bottom of ref 18 at ref 108 in Fig 4).
AAPA does not explicitly disclose the second plane of contact is offset from the first plane of contact in the mating direction.
Matthias et al. discloses in Figs 1-5, a battery pack (Abstract) including connecting terminals having tulip contacts ([0015], [0037], [0038]).  The reference teaches the individual tulip contacts may be split/rearranged to enhance contact stability ([0037]-[0038]).
Matthias et al. and AAPA are analogous since both deal in the same field of endeavor, namely, battery contacts.
It would have been obvious to one of ordinary skill in the art at the time of filing to split/rearrange the tulips contacts of AAPA as disclosed by Matthias et al. to enhance the contact stability of the tulip connection of the battery. 
Further, it would have been obvious to one of ordinary skill in the art at the time of filing to rearrange the tulip connection structure of AAPA by altering the planes of contact of the individual tulips, since it has been held that rearranging parts of an invention involves only routine skill in the art while the device having the claimed dimensions would not perform differently than the prior art device, In re Japikse, 86 USPQ 70


While the AAPA does not explicitly disclose the first dimension is approximately twice the second dimension of said tulip, it would have been obvious to one of ordinary skill in the art at the time of the invention to change the lengths of the legs/tulips, since such a modification would have involved a mere change in the size (or dimension) of a component.  A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device, Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  It is well known in the art that the sizes of electrical connections determine the mating strength with devices to which the electrical connections are attached and that many design parameters are taken into consideration when determining the length/dimensions of the terminal legs/tulips.



Regarding claim 6, AAPA discloses all of the claim limitations as set forth above and also discloses the first plane of contact (top of ref 108 on ref 18) and the second plane of contact (bottom of ref 108 on ref 18) are substantially perpendicular to the mating direction (Figs 2-4) and the second plane of contact is substantially parallel to the first plane of contact (depicted in Figs 2-4).

Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant Admitted Prior Art (hereinafter “AAPA”) in view of Matthias et al. (US 2012/0082885) as applied to claim 1 above, and further in view of Laurx et al. (US 2009/0011664).
Regarding claim 5, AAPA discloses all of the claim limitations as set forth above but does not explicitly disclose the first and second lower legs have an L shape such that a portion of the first and second lower legs extend along a portion of the first and second 
Laurx et al. discloses in Figs 1-9, an electrical device (ref 100) including electrically connected components therein ([0024], Figs).  In particular component (ref 106) is connected to electrical component (ref 102, [0024]).  Electrical component (ref 106) including a mating face (ref 154) comprising a pair of bifurcated contacts (refs 164, [0032]), each having first/top and second/bottom arms (refs 172, 174).  The bottom arm (ref 174) extends parallel and below the top arm (ref 172) and forms an L shape (Fig 6, [0032]-[0037]).  This configuration enhances the reliable mating of the component (ref 106) with component (ref 102) within the overall structure ([0006]-[0010], [0032]-[0037]).
AAPA and Laurx et al. are analogous since both deal in the same field of endeavor, namely, electrical connectors.
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the L shaped bifurcated configuration disclosed by Laurx et al. into the lower legs of the terminal of AAPA to enhance the reliable mating and structural integrity of the terminal with device contact.
Further, since the envisaged combination of AAPA and Laurx et al. adopts the structural configuration of the terminal of the instant claims (namely the structure of as set forth in instant claim 5), the relationship between the resistances (R1-R4) as set forth in instant claim 7 would inherently be met by the structure of the envisaged combination.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-7 have been considered but are moot in view of new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J DOUYETTE whose telephone number is (571)270-1212.  The examiner can normally be reached on Monday - Friday 8A - 4P EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KENNETH J DOUYETTE/     Primary Examiner, Art Unit 1725